 240DECISIONSOF NATIONALLABOR RELATIONS BOARDFarmers Insurance Group, et al.andInsurance Workers Inter-national Union,AFL-CIO,Petitioner.Case No. 16-RC-3135.June 27, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Joseph P. Parker, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record i in this case, the Board finds : 21.The petition names the Employer as Farmers Insurance Group,consisting of Farmers Underwriters Association, Truck Under-writers Association, Fire Underwriters Association, Farmers Insur-ance Exchange, Truck Insurance Exchange, Fire Insurance Exchange,Mid-Century Insurance Company, and Farmers New World LifeInsurance Company.The insurance exchanges are so-called recipro-cal insurance companies.Farmers Insurance Group contends it is not an employer withinthe meaning of the Act, and is therefore not subject to the Board'sjurisdiction.It argues that although the five insurance companiesand three underwriters associations each individually meet the Board'svolume of business standards for jurisdiction, they cannot collectivelybe termed an "employer," because they are separate, distinct, and un-related entities, and that, in any event, as the three underwriters asso-ciations do not, and are not licensed to, sell insurance, they cannot beconsidered employers of insurance agents. It also asserts that theFarmers Insurance Group is neither a legal nora de factoentity, butrather a convenient term of reference for the five insurance com-panies; that it does not have a board of directors, officers, income, orassets, and that, in any event, it does not include the underwritersassociations.The record shows that the Farmers Underwriters Association,Truck Underwriters Association, and Fire Underwriters Associationact as attorneys-in-fact for the Farmers Insurance Exchange, Truck'Because, in our opinion, the record (including the questionnaire-affidavits) and briefsadequately set forth the issues and positions of the parties, the Employer's request for oralargument is herebydenied.2 At the hearing the companies, herein found to constitute the Employer, filed a motionto dismiss the petition alleging that they are not employers and their insurance agentsare not employees within the meaning of the Act, and, therefore, that the Board is with-out jurisdiction of either the parties or the subject matter of this case.The hearing officerdid not rule on themotion.For the reasons herein set forth, the motion is deniedWealso deny the companies' request, made in their brief to the Board, to dismiss the petitionfor the additional reason that the Petitioner's showing of interest is inadequate.Thesufficiency of a petitioner's showing of interest is an administrative matter not subjectto litigation.0. D. Jennings & Company,68 NLRB 516.We are administratively satis-fied that the showing of interest is adequate in the unit herein found appropriate.143 NLRB No. 15. FARMERS INSURANCE GROUP, ET AL.241Insurance Exchange, and Fire Insurance Exchange, respectively. Inthis capacity they operate through regional offices where they jointlyemploy regional and division agency managers.Their duties includesuch functions as collection of premiums, processing policies, appoint-ment of insurance agents and district managers for the individualexchanges, and the joint operation of an agent training school.Farmers Underwriters controls Farmers New World Life InsuranceCompany 3 and also performs certain management services for Mid-Century Insurance Company,' which company is solely owned byFarmers Insurance Exchange.There are, to a limited extent, inter-locking boards of directors or governors and officers of the insuranceand underwriting companies. In addition, the underwriters associa-tions derive all their income from their respective companion ex-changes (and from investments), have identical boards of directorsand a common executive director, general counsel, underwriting staff,and investment department.The executive offices for each of theunderwriters, exchanges, and Mid-Century are located in the FarmersInsurance Building, Los Angeles, where they share a common claimsstaff.Farmers New World Life, while located in Seattle, has its presi-dent's office in the Farmers Insurance Building at Los Angeles.Therecord further shows that the Farmers Insurance Group issues an an-nual report which, in addition to separately listing the directors,governors, and officers, and financial condition of each of the five in-surance companies, lists a Farmers Insurance Group Board of Direc-tors.The report also lists an executive committee and an administra-tive committee.The cochairmen of the board of Farmers InsuranceGroup are also listed in the report as members of the executive commit-tee and are on the board of directors of Farmers New World. One ofthem is chairman of the board of the latter. The executive and ad-ministrative committees listed in the report includes as members vari-ous officers of the insurance and underwriter entities.Additionally,some members of these committees are designated as vice president,secretary, treasurer, general counsel, and controller without disclosingwhether they are affiliated with any particular company of the group.The report also contains a list of 10 regional offices, together withregionalmanagers and general sales managers,under the caption"Farmers Insurance Group, Executive Home Office . . . Los An-geles . . . Regional Offices." Included in the list is the name andSeattle address of Farmers New World Life Insurance Company.Elsewhere in the report is a picture of a large office building bearingthe emblem and name of Farmers Insurance Group. The picture is'Farmers New World Life is not represented in a regional office and does all of its busi-ness from its Seattle office.4Mi&Century was formed to do business in States which do not permit reciprocal in-surance companies to operate.In the States where it operates,Mid-Century functionsfrom the joint regional offices. 242DECISIONSOF NATIONALLABOR RELATIONS BOARDcaptioned "ONE OF 10 REGIONAL OFFICES ... to providemaximum service toourmore than two and one-third millionpolicy-holders." 5The report also contains a statement of the "progress oftheFarmers Insurance Group," "combined invested assets of theFarmers Insurance Group, excluding Farmers New World Life," andthe number of "Farmers Insurance Group Policies in force."Although agents' and district managers' appointment agreements,which are processed by the regional offices, do not bear the name of theFarmers Insurance Group, they are signed by one individual on behalfof all the companies, and appointment applications bear only the nameof the Farmers Insurance Group. Furthermore, it appears that allagencies selling insurance for any of the companies within the Groupare required to have 'an office phone listed in the name of FarmersInsurance Group, and there is a Farmers Insurance Group emblemwhich is displayed at all agencies.Agency stationery, various bul-letins and manuals issued to agents and district managers bear thename, and often the emblem, of Farmers Insurance Group.We find that because of their interrelationship and the integratednature of their operations, the companies and associations within theFarmers Insurance Group constitute a single Employer within themeaning of Section 2(2) of the Act.' As its annual gross income ex-reeds $500,000 and as at least $50,000 worth of the claims that are paidand the premiums that are reecived cross State lines, we find that theEmployer is engaged in commerce within the meaning of the Act andthat it will effectuate the policies of the Act to assert jurisdictionherein.72.The labor organization involved claims to represent certain em-ployees of the Employer..3.The Employer contends that its Oklahoma insurance agents areindependent contractors and therefore not employees within the mean-ing of the Act. The Petitioner argues otherwise.The determination of whether an individual is an independent con-tractor or an employee under the Act is dependent upon the nature andthe amount of control reserved by the person for whom the work isdone.'When such person reserves the right to control and direct boththe result and the manner and means of doing the work, an employer-omployee relationship exists.This question must be resolved upon con-Emphasis supplied.eEducational Supply Service of California,134 NLRB 1505,1508.At thevery least,Farmers InsuranceGroupand the companies and associations therein are joint employersengaged in a common enterprise.Cf.Spartan Department Stores,140 NLRB 608.'Siemens Mailing Service,122 NLRB 81.sThe mere assertion of independent status or the wording of a contract to that effectdoes not establish an independent contractor underthe Act.Rather,it is the actual re-lationship and practice of the parties that is controlling.SeeServette,Inc,133 NLRB132, 137-139, 148-149. FARMERS INSURANCE GROUP, ET AL.243sideration of all the facts of each case, and no one factor isdeterminative.9The Employer's agents have a certain latitude in performing theirservices.Except for career trainees," the agents are permitted to haveother employment and may work out of districtmanagers'offices,and/or their own homes, and/or their own offices. Except for careertrainees and agents, located in district managers' offices, who may berequired by the district managers to keep office hours and attend meet-ings, all agents independently decide their own hours of work and arenot required to keep time records, decide what calls they will makeand when they will make them, are paid on a commission basis, paytheir own automobile, office and other business expenses, except thatthey are reimbursed for certain types of advertising.They may hireclerical assistants without the Employer's approval.While the foregoing factors are indicia of an independent status, anemployer-employee relationship is indicated by other and more con-trolling factors.The Employer prepares and issues to agents variousinstructional memoranda and manuals regarding working procedureswhich, although not rigidly followed in all respects, do prohibit theagent from accepting certain risks, require him to write policy applica-tions in a certain manner, and prescribe conditions under which he canbind the Employer. The agents' appointment contracts are unilater-ally drawn by the Employer. Although either party may terminate on30 days' notice, the Employer reserves the right to terminate unilater-ally at any time for violation of underwriting rules, for poor under-writing, or for nonproduction.Termination forecloses the agents'rights to commissions, service fees, or policy renewals.An agent maysell these interests to another agent subject, however, to the Employer'sapproval.Although agents may have other employment, they are not'permitted to write competing lines of insurance, and must have theEmployer's prior approval to handle noncompeting lines.The Em=ployer assigns agents to a particular district office.District managers,who train and assist the agents, are in charge of district offices.Agents are required to submit to the district manager all policies writ-ten and premiums received.The agent is not permitted to retain hiscommission or transfer policies to other agents.Commissions andother moneys are paid to agents by the district managers, the amountof which is unilaterally determined by, and may be unilaterallychanged by, the Employer. Agents are prohibited from active solicita-9United Insurance Company,108 NLRB 843, 846;N.L R B. v. Phoenix Life InsuranceCompany,167 F. 2d 983,986 (C.A. 7), curt denied 335 U.S. 845.10The Employer's 6-month, career-training program is open to call agents,new and old,who are not engaged in other employment.During this period, they are paid a fixedsalary and work full time.However,at the end of their training program they are, in allrespects,treated as any other agent.About 10 percent of all new agents participate inthe program.717-672-64-vol.143-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion outside the assigned territory, and they are not permitted to bindthe Employer or to receive renewal commissions on any insurance soldoutside the district assigned to them.Agents may not change districtswithout the Employer's approval and, if the policyholder moves outof the agent's district, the agent automatically loses his commissionrights thereto, because the Employer reallocates the policy to an agentin the district into which the policyholder has moved.We believe that the foregoing circumstances establish that the Em-ployer has reserved to itself the right to control and direct the mannerand means by which the agents perform their work.li In view thereof,and as agents' functions constitute an integral part of the Employer'sbusiness, we find that the career trainees and other Oklahoma agentsof the Employer are not independent contractors, but are employeeswithin the meaning of Section 2(3) of the Act.12 Accordingly, we findthat a question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all the Employer'sfull-time insurance agents in the State of Oklahoma,"The Em-ployer contends that if the agents are employees, the only appropriateunit is one consisting of all agents, whether full or part time.Thereis no history of collective bargaining covering these agents.The Board generally has included part-time employees in a unitwith full-time employees whenever the part-time employees performwork within the unit on a regular basis for a sufficient period of timeduring each week or other appropriate calendar period to demonstratethat they have a substantial and continuing interest in the wages,]iThat theEmployer may not exercise the right of control to the fullest extent possibleis immaterial.It is the right to control,rather thanthe exercise thereof,thatdeterminesthe nature of the relationship.United Insurance Company, supra, p.847.12Allstate Insurance Company,109 NLRB 578, 579-580 ;United Insurance Company ofAmerica v. N.L.R.B.,304 F.2d 86(C.A. 7), cited by our dissenting colleague,isdis-tinguishablewithrespect to several material factors.The United agents, unlike theagents herein,retained their own commissions,personally collected premiums, and, if thepolicyholdermoved out of an agent's district,the agent could,at his own discretion,transfer the policyto any other gent, but he was not required to do so. If he did not, hedid not lose his commission rights thereto.The United agents were permitted to maketheirown arrangements with policyholders respecting frequency of premium payments.Althoughthe agents herein, like the United agents, may sell policies anywhere in theState, theformer,unlike the latter, are prohibited from active solicitation outside theirown district, and may not bind the Farmers Group on any insurance so sold.13The Petitioner would exclude district managers, apparently on the theory that theyare supervisors,and the Employer does notcontend theyshould be included.While thedistrictmanager doesnot have the authority to either appointor terminate an agent, hehas the authorityto recruit agents, acceptemploymentapplications,and make recom-mendationsconcerning appointment and termination,which recommendationsare generallyfollowed.In addition,the district managers train and responsibly direct thework of theagents ; they pay theircommissions,receive theirpolicies and premiums, and channel allothertransactions between the agents and the Employer.Furthermore, districtmanagershave the authorityto reject all policies written by agents, including those policies wherethe agenthas boundthe EmployerIn these circumstances, it is clear that district man-agers arethe sole conduit through which managementauthorityis funneled.We find,therefore, thatdistrict managers are supervisors within the meaning of the Act. FARMERS INSURANCE GROUP, ET AL.245hours, and working conditions of the full-time employees in the unit.Such employees are customarily denoted as regular part-time em-ployees.Other part-time employees whose work periods are sporadicare termed "casual" or "irregular part-time employees" and are gen-erally excluded.14The Employer contends that it has no separate classifications of,nor does it differentiate between, full- and part-time agents, and that,except for the career trainees, it maintains no records which disclosethe amount of time an agent devotes to the sale of its insurance or tosome other line of endeavor.The Employer further contends that,apart from career trainees, the terms and conditions of employmentof all agents are identical; and, that, except for career trainees, allits agents may at their discretion engage in other occupations anddetermine their office location within their assigned district, sell thesame types of insurance for the Employer, are hired, terminated, andcompensated in the same manner, and are assigned to a particulardistrict manager who supervises their work.By its very nature, thesale of the Employer's insurance requires some irregularity in timespent therein, and, although the Employer makes no minimum timerequirement, it does not follow, as a matter of course, that there can-not be regularity of employment in the sale of this insurance.Therecord shown that because all the Employer's agents engage in theiremployment as regularly and consistently as they choose, there aremarked differences in the time they devote to their work. Thus, thecareer trainees and agents who work exclusively for the Employerand who regularly and continuously devote full time to the sale ofthe Employer's insurance are fairly to be regarded as full-time agents.Agents who sell the Employer's insurance an average of at least 20hours a week during the calendar quarter immediately preceding theeligibility date hereinafter adopted are regular part-time agents.We,therefore, will include career trainees and these full-time and regularpart-time agents in the unit.15On the other hand, the few agentswho have worked for the Employer an average of less than 20 hoursa week during the calendar quarter immediately preceding the eligi-bilitydate, have thereby demonstrated an insubstantial and onlysporadic interest in their employment by the Employer. Such agents,itappears to us, merely sell the Employer's insurance on a casualbasis.Therefore, that mutuality and community of interest in work-ing conditions essential for inclusion in the unit is lacking, and weexclude them.Accordingly, we find in the circumstances of this case and on therecord as a whole that the following employees of the Employer con-14 Jat TransportationCorp.,et at.,128 NLRB 780,786;Motor Transport Labor Rela-tions, Inc.,139 NLRB 70.15SeeMotor Transport LaborRelations,Inc., supra. 246DECISIONSOF NATIONALLABOR RELATIONS BOARDstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All career trainees, and all full- and regular part-time agents, asdefined herein, licensed to sell the Employer's insurance in the Stateof Oklahoma, excluding all other agents, clerical employees, districtmanagers, and all other supervisors as defined in the Act.16[Text of Direction of Election omitted from publication.]MEMBER RODGERS, dissenting :Contrary to my colleagues, I would not find the insurance agentsemployees of Farmers Insurance Group; in my view, these agents areindependent contractors.At the outset, I would note that the contracts between Farmers andeach agent provide :Nothing contained herein is intended or shall be construed tocreate the relationship of employer and employee.The timeto be expended by the agent is solely within his discretion, and thepersons to be solicited and the area within the district involvedwherein solicitation shall be conducted is at the election of theagent.No control is to be exercised by the companies over thetime when, the place where, or the manner in which the agent shalloperate in carrying out the objectives of this agreement, providedonly that they conform to normal good business practice, and tothe state and Federal laws governing the conduct of the companiesand their agents.My colleagues say that the determination of whether the agents areemployees of Farmers is dependent upon the nature and the amount ofcontrol reserved by Farmers over the agents.To me, the wording ofthe contract itself demonstrates that Farmers does not possess or exer-cise that degree of control necessary to impart the status of employeesto their agents.But even apart from the contract language, there areother factor's in this case which clearly establish independent contrac-tor status of their agents.Thus, the record shows that the agentsare not required to devote their full time to or work exclusively forFarmers.A number are employed in other occupations and many sellother lines of insurance.The agent sets his own hours of work andhis workdays. In the conduct of his business, he can operate from thedistrict manager's office, his own home, or from an office of his own.The decision here is made solely by him. Further, he can, withoutFarmers' approval, hire his own solicitors and clerical help.Thesalaries of these employees of his are paid by the agent as are all ex-penses incurred by him in the sale of insurance such as travel, tele-phone, and rent.With the exception of certain advertising costs, the18A14tate Insurance Company,109 NLRB 578. X-RAY MANUFACTURING CORPORATION OF AIVIERICA247agent receives no reimbursement for these expenses.He is paid on a,commission basis, and whether he makes a profit is dependent upon the,amount of business he produces. It is clear from the record that whenthe commissions are paid to the agent there is no withholding of taxesor social security. In the sale of insurance, the agent is not requiredto follow suggestions of Farmers but is free to devise his own tech-niques.Similarly, the agent is free to attend or not attend sales meet-ings Farmers might have. Finally, the agent is not required to submitany report of any kind to Farmers either accounting for his time spentin selling insurance or explaining any lack of sales.I think what the Court of Appeals for the Seventh Circuit stated inUnited Insurance Company of America v. N.L.R.B.,304 F. 2d 86,90-91, in finding agents of United Insurance to be independent con-tractors, apropos here.The court said :There are many businesses, and the sale of insurance is one ofthem, where management may make a choice as to the manner inwhich the business will be conducted.Very often, perhaps tradi-tionally, insurance has been sold through insurance salesmenwhose "tools" are their own initiative and personality and whowork on their own time and at their own expense.However,some insurance companies have established an employer-employeerelationship such as the company inN.L.R.B. v. Phoenix MutualLife Insurance Company, supra.In the instant case, United haschosen to operate its business on the basis that its agents areindependent contractors and, of course, it had the complete legalright so to do.I think it clear both from the agent contract and from the manner inwhich the parties conducted themselves that Farmers "has chosen tooperate its business on the basis that its agents are independent con-tractors" and I would so find.Because I would find the agents to be independent contractors,I would dismiss the instant petition seeking an election among theagents.X-RayManufacturing CorporationofAmericaandAmalga-matedUnion Local55,Mechanics,Novelty,Retail and Mainte-nance Employees,affiliatedwithDistrict5,Petitioner.CaseNo. 2-RC-12135.June 27, 1963DECISION ON REVIEWPursuant to a Decision and Direction of Election issued by theRegionalDirector for the Second Region dated July 24, 1962, anelection by secret ballot was held on August 8, 1962, among the em-143 NLRB No. 35.